UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 1, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 0-31051 SMTC CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 98-0197680 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) MARKHAM, ONTARIO, CANADA L3R 4N6 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (905) 479-1810 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See: definition of “accelerated filer, large accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨Accelerated Filer¨Non-accelerated Filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of August 1, 2012, SMTC Corporation had 16,300,573 shares of common stock, par value $0.01 per share, and one share of special voting stock, par value $0.01 per share, outstanding. SMTC CORPORATION Table of Contents PART I FINANCIAL INFORMATION 3 Item1 Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Income 4 Consolidated Statements of Changes in Shareholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3 Quantitative and Qualitative Disclosures about Market Risk 22 Item4T Controls and Procedures 23 PART II OTHER INFORMATION 23 Item1A Risk factors 23 Item6 Exhibits 24 2 Part I FINANCIAL INFORMATION Item1 Financial Statements Consolidated Balance Sheets as of: (Expressed in thousands of U.S. dollars) (Unaudited) July 1, 2012 January 1, 2012 Assets Current assets: Cash $ $ Accounts receivable—net (note 3) Inventories (note 3) Prepaid expenses Current portion of deferred income taxes Property, plant and equipment—net (note 3) Deferred financing costs—net (note 3) Deferred income taxes (note 6) $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities (note 3) Income taxes payable Current portion of long-term debt (note 4) Current portion of capital lease obligations Long-term debt (note 4) Capital lease obligations Contingencies (note 10) Shareholders’ equity: Capital stock (note 5) Additional paid-in capital Deficit ) ) $ $ See accompanying notes to consolidated financial statements. 3 Consolidated Statements of Operations and Comprehensive Income (Expressed in thousands of U.S. dollars, except number of shares and per share amounts) (Unaudited) Three months ended Six months ended July 1, 2012 July 3, 2011 July 1, 2012 July 3, 2011 Revenue $ Cost of sales (note 11) Gross profit Selling, general and administrative expenses Contingent consideration (note 12) ) — ) — Restructuring charges (note 9) — Operating earnings (loss) ) Interest expense (note 3) Earnings (loss) before income taxes ) 84 Income tax expense (note 6) Current Deferred 33 (9 ) ) ) Net earnings (loss), also being comprehensive income (loss) 2, 798 ) ) Earnings (loss) per share of common stock: Basic Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average number of shares outstanding (note 7): Basic Diluted See accompanying notes to consolidated financial statements. 4 Consolidated Statements of Changes in Shareholders’ Equity (Expressed in thousands of U.S. dollars) Three months ended July 1, 2012 and July 3, 2011 (Unaudited) Capital stock Additional paid-in capital Deficit Total Shareholders’ equity Balance, January 1, 2012 $ $ $ ) $ Stock-based compensation — — Conversion of shares from exchangeable to common stock ) — — Exercise of stock options 1 — Net income — — Balance, July 1, 2012 $ $ $ ) $ Capital stock Additional paid-in capital Deficit Total Shareholders’ equity Balance, January 2, 2011 $ $ $ ) $ Stock-based compensation — 90 — 90 Conversion of shares from exchangeable to common stock ) 48 — — Exercise of stock options 3 — Net loss — — ) ) Balance, July 3, 2011 $ $ $ ) $ See accompanying notes to consolidated financial statements. 5 Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) (Unaudited) Three months ended Six months ended July 1, 2012 July 3, 2011 July 1, 2012 July 3, 2011 Cash provided by (used in): Operations: Net earnings (loss) $ $ ) $ $ ) Items not involving cash: Depreciation Unrealized (gain) loss on derivative financial instrument (note 11) — (7 ) — Deferred income taxes 33 (9
